DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1, 3, and 5-13 in the reply filed on 30 March 2021 is acknowledged.  The traversal is on the ground that search and examination of all the claims can be made without serious burden because the claims contain certain limitations in common.  This is not found persuasive because of the same detailed reasoning set forth in the previous Office Action mailed 1 February 2021.  It is noted that the independent claims do not recite the same responsive action(s) upon comparison of a sample reactivity RT with a reference reactivity RRef.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-27 are withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites the limitation “the hydroprocessing of step (d)” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, the claim recites the limitation “the second pyrolysis tar.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 12 and 13, the claim language “primarily” (claim 12) and “substantially” (claim 13) renders the claims indefinite inasmuch as it is not at all clear what minimum amount or degree of the subject limitations would satisfy the “primarily” and “substantially” claim language.  For example, would a stream of 68% vapor stream be considered “primarily” a vapor-phase stream?  What about 55%?  Would a 68% continuous run-time be considered “substantially” continuous?  What about 55%?

Allowable Subject Matter
Claims 1, 3, and 5-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1, 3, and 5-13, Examiner considers Hayashi (US 4,312,742) to be the closest relevant prior art reference.  Hayashi discloses a hydrocarbon conversion process comprising: (a) providing a pyrolysis tar having a bromine number of 42; and (b) hydroprocessing the pyrolysis tar to produce a hydroprocessed effluent having a bromine number of 7 (see Hayashi, Example 1).  However, Hayashi does not disclose or otherwise suggest wherein the process further comprises isolation of a sample of the pyrolysis tar; measuring reactivity (bromine number) of the sample; comparing the reactivity of the sample to a predetermined reference reactivity; and carrying out a heat treatment step of the pyrolysis tar if the sample reactivity exceeds the predetermined reference reactivity.  Thus, Examiner finds Applicant’s claims 1, 3, and 5-13 allowable over the disclosure of Hayashi.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771